DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 03/09/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 14 recites the limitation “…the processing circuitry is configured to cause the wireless communication device to control the first SIM to obtain information about the second terminal device…”. The specification as a whole fails, to set forth a written description of the claimed "invention", and a manner and process of making and using such "invention", or  to suggest the subject matter of controlling the first SIM to obtain information about the second terminal device. The dependent claims 15-18 are also rejected by virtue of their dependence on claim 14.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the 
basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-14, 16-17, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al (WO2021057263A1).

Regarding claim 1, the cited reference Zhang discloses a method of performing wireless 
communication for a wireless communication device comprising a first Subscriber Identity Module (SIM) and a second SIM (Page 6, lines 41-42 discloses that terminal A supports the setting of more than two SIM cards. Take the first SIM card (SIM card 1 for short) and the second SIM card (SIM card 2 for short)), the method comprising: performing a first wireless communication with a first terminal device through the first SIM (Page 8 line 32 and Fig. 3 step 102 discloses that terminal A connects to the voice call of SIM card 1); receiving a request for connection of a second wireless communication from a second terminal device through the second SIM (Page 8 lines 35 and Fig. 3 Step 103 discloses that the terminal A receives the voice call of SIM card 2 where Page 8 lines 36-37 discloses that after terminal A connects to the voice call of SIM card 1 through Modem1, terminal C makes a voice call to SIM card 2 in terminal A); determining a target SIM among the first SIM and the second SIM in response to the request; and performing the first wireless communication and the second wireless communication through the target SIM (Page 8 lines 39-40 discloses that after receiving the voice call from the SIM card 2, the terminal A judges whether the call forwarding condition is met. If the conditions are met, go to step 104 where Fig. 3 Step 104 discloses that the terminal A sends a call transfer request to the network device and Page 9 lines 11-14 discloses that the terminal A sends a call transfer request to the network device through Modem2, and the call transfer request includes identification information of SIM card 1 for instructing the network device to transfer the voice call of SIM card 2 to SIM card 1).

Regarding claim 2, the cited reference Zhang discloses all limitations of claim 1. Zhang further discloses wherein the performing the first wireless communication and the second wireless communication through the target SIM comprises: transmitting, via the target SIM, a request for connection of a target wireless communication among the first wireless communication and the second wireless communication to a target terminal device among the first terminal device and the second terminal device, the target terminal device not performing the first wireless communication or the second wireless communication with the target SIM(Fig. 4 step 202 discloses that the terminal A connects the voice call of terminal B to SIM card 1. Step 203 discloses that the terminal C initiates a voice call to SIM card 2 where step 203a discloses that terminal C sends an Invite message to the network device, where the source address field of the Invite message includes the SIM card number in terminal C, and the destination address field includes the number of the SIM card 2 in the terminal A to indicate that the terminal C desiresto initiate a voice call to the SIM card 2 and Step 203b discloses that the network 
device sends an Invite message of terminal C to Modem2. Fig. 4 step 204 discloses that the Modem2 (i.e terminal A) receives the voice call from terminal C to SIM card 2 where Step 206 discloses that Modem2 sends a Refer message to the network device. Page 11 lines 25-27 discloses that modem2 can send a referral (Refer) message to the network device. The Refer-To header field in the Refer message includes the number of SIM card 1 to instruct the network device to call the voice call currently received by Modem2, that is, the terminal C's voice call to SIM card 2 is transferred to SIM card 1. Among them, the Refer message may also be called a call transfer request message); and performing the target wireless communication with the target terminal device through the target SIM based on an accept signal received from the target terminal device (Fig. 9 shows the specific steps of keeping the incoming call of terminal B and connecting to the incoming call of terminal C See Step 307 to Step 311, Page 13 lines 1-9 where Step 307 discloses Modem1 sends a 200OK message to the network device. The 200OK message carries the SIM card number of terminal C to indicate that Modem1 expects to connect to the incoming call of terminal C. In step 308, the network device forwards the 200 OK message to the terminal C based on the SIM card number of the terminal C carried in the 200 OK message. In step 309, the terminal C returns an ACK message to indicate that the terminal C has received the 200 OK message. Step 310 discloses after receiving the ACK message returned by terminal C, the network device sends an ACK message to Modem1 to notify Modem1 that a call can be established with terminal C. Step 311 discloses that the terminal A can establish a call with terminal C through Modem1).

Regarding claim 3, the cited reference Zhang discloses all limitations of claim 2. Zhang further discloses wherein the performing the target wireless communication with the target terminal device through the target SIM further comprises: placing the first wireless communication on hold; and performing the second wireless communication (Page 12 lines 32-33 discloses keeping the incoming call of terminal B and connecting to the incoming call of terminal C (Fig. 9)).

Regarding claims 7-8, the cited reference Zhang discloses all limitations of claim 2. Zhang further discloses wherein the target SIM is the first SIM; the target terminal device is the second terminal device; and the target wireless communication is the second wireless communication/ the second SIM is the target SIM; the target terminal device is the first terminal device; and the
target wireless communication is the first wireless communication (Fig. 4 and 9 discloses 
devices A, B, and C where C and B are target devices and transfer from SIM 1 and SIM 2).

Regarding claim 9, the cited reference Zhang discloses all limitations of claim 1. Zhang further discloses wherein the determining the target SIM comprises: determining a SIM set to be used for a plurality of wireless communications among the first SIM and the second SIM as the target SIM (Page 7 lines 2-4 discloses that the dual-card dual-standby terminal is a terminal that can receive the voice call of the SIM card 2 while being connected to the voice call of the SIM card 1. In other words, when Modem1 connects to the voice call with the calling target of SIM card 1, Modem2 can receive the voice call with calling target of SIM card 2).

Regarding claim 10, the cited reference Zhang discloses all limitations of claim 1. Zhang further discloses wherein the determining the target SIM comprises: determining one of the first SIM or the second SIM as the target SIM in response to receiving a selection of the one of the first SIM or the second SIM (Page 10 lines 15-17 discloses that the user can select SIM card 1 and/or SIM card 2 to enable the call forwarding function is: SIM card 1 and SIM card 2 have signed the function, which can be understood as: SIM card 1 and/or SIM card 2).

Regarding claim 11, the cited reference Zhang discloses all limitations of claim 1. Zhang further discloses further comprising: ending the first wireless communication in response to receiving a selection not indicating one of the first SIM or the second SIM (Page 13 lines 15-17 discloses that the terminal A can also hang up the voice call of the terminal B to the SIM card 1 and the temporary call of the terminal C to the SIM card 1 (the original call target is the SIM card 2) according to the user's selection).

Regarding claim 12, the claim is drawn to a wireless communication device performing substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Regarding claim 13, the claim is drawn to a wireless communication device performing substantially the same features of the method of claim 3. Therefore the claim is subject to the same rejection as claim 3.

Regarding claim 14, the cited reference Zhang discloses all limitations of claim 1. Zhang
further discloses wherein the target SIM is the first SIM (Page 9 lines 11-14 discloses that the terminal A sends a call transfer request to the network device through Modem2, and the call transfer request includes identification information of SIM card 1 for instructing the network device to transfer the voice call of SIM card 2 to SIM card 1); and the processing circuitry is configured to cause the wireless communication device to control the first SIM to obtain information about the second terminal device, and transmit a request for a third call to the second terminal device based on the information about the second terminal device ( Fig. 4 and Page 10-11 disclose that Step 203: Terminal C initiates a voice call to SIM card 2. Specifically, step 203 may include: Step 203a: Terminal C sends an Invite message to the network device, where the source address field (From field, or called From field) of the Invite message includes the SIM card number in terminal C, and the destination address field (To field, or called The To field) includes the number of the SIM card 2 in the terminal A to indicate that the terminal C desires to initiate a voice call to the SIM card 2. Step 203b: The network device sends an Invite message of terminal C to Modem2.
Step 204: Modem2 receives the voice call from terminal C to SIM card 2. Optionally, after SIM card 1 (specifically, Modem1) establishes a call with terminal B, Modem2 receives the call request forwarded by the network device. The call request includes the From field and the To field, where the From field includes terminal C’s The number of the SIM card to indicate that the originator of the call request is terminal C. The To field includes the number of SIM card 2 to indicate that the call destination of the voice call is SIM card 2. Step 205: Modem2 detects whether the call forwarding conditions are met. Optionally, as described above, the call transfer conditions include but are not limited to: 1)SIM card 1 is in a call.
2)Both Modem2 and network equipment support call forwarding. 3)Modem2 can obtain the number of SIM card 1.Optionally, if any of the above conditions are not met, the existing dual-card dual-standby mode is still implemented on terminal A. Specifically, Modem2 sends to the AP in terminal A the SIM card number of terminal C and SIM card 2 The number of the call request. Step 206: Modem2 sends a Refer message to the network device. Optionally, Modem2 may send a Refer message to the network device. The Refer-To header field in the Refer messageincludes the number of SIM card 1 to instruct the network device to call the voice call currently received by Modem2, that is, the terminal C's voice call to SIM card 2 is transferred to SIM card 1. Among them, the Refer message may also be called a call transfer request message.).


Regarding claim 16, the cited reference Zhang discloses all limitations of claim 14. Zhang further discloses wherein the processing circuitry is configured to cause the wireless communication device to: control the second SIM to end the second call in response to receiving an accept signal from the second terminal device; and control the first SIM to perform the third call with the second terminal device (Page 13 discloses that the terminal A can also hang up the voice call of the terminal B to the SIM card 1 and the temporary call of the terminal C to the SIM card 1 (the original call target is the SIM card 2)).

Regarding claim 17, the cited reference Zhang discloses all limitations of claim 16. Zhang further discloses wherein the processing circuitry is configured to cause the wireless communication device to: switch the third call to a call active state; and control the first SIM to maintain the call hold state of the first call (Page 13 disclose that the user can also select to keep the temporary voice call from terminal C to SIM card 1 (the original call target is SIM card 2) and continue to answer the voice call from terminal B to SIM card 1).

Regarding claim 19, the cited reference Zhang discloses a wireless communication system 
comprising: a wireless communication device comprising a first Subscriber Identity Module (SIM) and a second SIM (Page 6, lines 41-42 discloses that terminal A supports the setting of more than two SIM cards. Take the first SIM card (SIM card 1 for short) and the second SIM card (SIM card 2 for short)); a first terminal device; and a second terminal device (Fig. 4 and 9 discloses devices A, B, and C where A communicates with C and B using SIM 1 and SIM 2), wherein the wireless communication device is configured to transmit a request for connection of a first wireless communication to the first terminal device through the second SIM in response to receiving a request for connection of a second wireless communication from the second terminal device through the second SIM while the first wireless communication is being performed with the first terminal device through the first SIM (Fig. 4 step 202 discloses that the terminal A connects the voice call of terminal B to SIM card 1. Step 203 discloses that the terminal C initiates a voice call to SIM card 2 where step 203a discloses that terminal C sends an Invite message to the network device, where the source address field of the Invite message includes the SIM card number in terminal C, and the destination address field includes the number of the SIM card 2 in the terminal A to indicate that the terminal C desires to initiate a voice call to the SIM card 2 and Step 203b discloses that the network device sends an Invite message of terminal C to Modem2. Fig. 4 step 204 discloses that the Modem2 (i.e terminal A) receives the voice call from
terminal C to SIM card 2 where Step 206 discloses that Modem2 sends a Refer message to the network device. Page 11 lines 25-27 discloses that modem2 can send a referral (Refer) message to the network device. The Refer-To header field in the Refer message includes the number of SIM card 1 to instruct the network device to call the voice call currently received by Modem2, that is, the terminal C's voice call to SIM card 2 is transferred to SIM card 1. Among them, the Refer message may also be called a call transfer request message), resume the first wireless communication with the first terminal device through the second SIM based on an accept signal from the first terminal device, and perform the second wireless communication with the second terminal device through the second SIM contemporaneous with the first wireless communication with the first terminal device through the second SIM (Fig. 9 shows the specific steps of keeping the incoming call of terminal B and connecting to the incoming call of terminal C SeeStep 307 to Step 311, Page 13 lines 1-9 where Step 307 discloses Modem1 sends a 200OK message to the network device. The 200OK message carries the SIM card number of terminal C to indicate that Modem1 expects to connect to the incoming call of terminal C. In step 308, the network device forwards the 200 OK message
to the terminal C based on the SIM card number of the terminal C carried in the200 OK message. In step 309, the terminal C returns an ACK message to indicate that the terminal C has received the 200 OK message. Step 310 discloses after receiving the ACK message returned by terminal C, the network device sends an ACK message to Modem1 to notify Modem1 that a call can be established with terminal C. Step 311 discloses that the terminal A can establish a call with terminal C through Modem1).

Regarding claim 20, the cited reference Zhang discloses all limitations of claim 19. Zhang further discloses wherein the request for connection includes information about the first SIM(Fig. 4 Step 203/203a discloses that the terminal C initiates a voice call to SIM card 2…Terminal C sends an Invite message to the network device, where the source address field (From field, or called From field) of the Invite message includes the SIM card number(Page 10)); and the first terminal device is configured to determine whether the first SIM and the second SIM are both included in the wireless communication device (Page 8 lines 30-31 both SIM card 1 (specifically Modem1) and SIM card 2 (specifically Modem2) have successfully negotiated with the network device where the first terminal negotiates with the network device to determine that both the first terminal and the network device support a call transfer function (Page 14)) based on the information about the first SIM to obtain a determination result, and transmit the accept signal to the wireless communication device according to the determination
result (Page 10 lines 15-17 discloses that the terminal A and the network device may negotiate with the network device through the modem corresponding to each SIM card. In an example, Modem1 successfully negotiates with the network device…Then, in the subsequent process, Modem1 can implement the call transfer function … that is, Modem1 can transfer the voice call of SIM card 1 to SIM card 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (WO2021057263A1), in view Kasilya et al (US20160014579).

Regarding claim 4, the cited reference Zhang discloses all limitations of claim 2. Zhang does not explicitly teach wherein the performing the first wireless communication and the second wireless communication through the target SIM further comprises: ending the first wireless communication or the second wireless communication with the target terminal device based on a refuse signal received from the target terminal device.
In an analogous art Kasilya teaches wherein the performing the first wireless communication and the second wireless communication through the target SIM further comprises: ending the first wireless communication or the second wireless communication with the target terminal device based on a refuse signal received from the target terminal device (Fig. 8, Block 1 and 2 which discloses  the MSMA device 200 may receive a first SIM call signal 820 corresponding to what will become a first SIM call 824…the first SIM call 824 is an incoming call or an outgoing call…The first SIM call 824 may then be established by connecting the first transceiver (e.g., 260) to the first radio access network for transmitting and receiving signals 825 (Block 1)… The MSMA device 200 may receive a second SIM call signal 830 corresponding to a second SIM (e.g., 203) of the MSMA device 200…Thus, the MSMA device 200 may transmit a second incoming call signal 831 to the second mobile communication device 275…The secondary user of the second mobile communication device 275 in various embodiments declines the call, which causes the second mobile communication device 275 to transmit a declined call signal 833 to the MSMA device 200 (Block 2)).

    PNG
    media_image1.png
    659
    478
    media_image1.png
    Greyscale


 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Kasilya where dual-SIM devices may allow a user to implement two different cellular service subscriptions or plans with different service providers and if one of the receiving device is not registered with the same network or provide the second can decline the connection to avoid higher rate. 

Regarding claim 18, the cited reference Zhang discloses all limitations of claim 14. Zhang does not explicitly teach wherein the processing circuitry is configured to cause the wireless communication device to: control the second SIM to end the second call in response to receiving a refuse signal from the second terminal device; and control the first SIM to switch the first call to a call active state.
In an analogous art Kasilya teaches wherein the processing circuitry is configured to cause the wireless communication device to: control the second SIM to end the second call in response to receiving a refuse signal from the second terminal device; and control the first SIM to switch the first call to a call active state(Fig. 8, Block 1 and 2 which discloses  the MSMA device 200 may receive a first SIM call signal 820 corresponding to what will become a first SIM call 824…the first SIM call 824 is an incoming call or an outgoing call…The first SIM call 824 may then be established by connecting the first transceiver (e.g., 260) to the first radio access network for transmitting and receiving signals 825 (Block 1)… The MSMA device 200 may receive a second SIM call signal 830 corresponding to a second SIM (e.g., 203) of the MSMA device 200…Thus, the MSMA device 200 may transmit a second incoming call signal 831 to the second mobile communication device 275…The secondary user of the second mobile communication device 275 in various embodiments declines the call, which causes the second mobile communication device 275 to transmit a declined call signal 833 to the MSMA device 200 (Block 2), in block 1 the call is active and in block 2 the call is refused).

    PNG
    media_image1.png
    659
    478
    media_image1.png
    Greyscale


 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Kasilya where dual-SIM devices may allow a user to implement two different cellular service subscriptions or plans with different service providers and if one of the receiving device is not registered with the same network or provide the second can decline the connection to avoid higher rate.

Claims 5-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (WO2021057263A1), in view Gu et al (CN110856190B).

Regarding claim 5, the cited reference Zhang discloses all limitations of claim 2. Zhang does not explicitly teach wherein the transmitting the request for connection comprises: obtaining information indicative of whether the first SIM and the second SIM are both included in the wireless communication device, wherein the request for connection includes the information indicative of whether the first SIM and the second SIM are both included in the wireless communication device.
In an analogous art Gu teaches wherein the transmitting the request for connection comprises: obtaining information indicative of whether the first SIM and the second SIM are both included in the wireless communication device, wherein the request for connection includes the information indicative of whether the first SIM and the second SIM are both included in the wireless communication device (Page 3 lines 29-32 discloses that  S101: Receive a neighbor cell verification request message sent by a terminal device. Wherein, the neighboring cell verification request message includes at least the serving cell information corresponding to the first subscriber identity module SIM and the serving cell information corresponding to the second SIM; the first SIM and the second SIM are installed in the terminal equipment).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method Gu to enable the terminal equipment to reselect or switch to the service cell corresponding to correct SIM.

Regarding claim 6, the combination of Zhang and Gu discloses all limitations of claim 5. Zhang further discloses wherein the information indicative of whether the first SIM and the second SIM are both included in the wireless communication device comprises at least one of an Important Call Indicator, a Subject, an Image, a Location, a Call Composer ID, or a Session Initiation Protocol (SIP) Call ID (this limitation is interpreted in light of the applicant’s specification ¶0056. Zhang discloses in Page 12 lines 2-8 that the priority of the call restriction service, the normal call transfer service, and the push-to-talk service described above is higher than the temporary call transfer service. That is, after receiving the Refer message for instructing the network device to perform temporary call transfer, the network device detects whether the SIM card 2 corresponds to a call configuration other than the temporary call transfer function. And check the priority of each configuration. In an example, if the network device detects that the SIM card 2 is provided with a call restriction service, the network device preferentially processes the voice call of the SIM card 2 according to the requirements of the call restriction service).

Regarding claim 15, the claim is drawn to a wireless communication device performing substantially the same features of the method of claim 6. Therefore the claim is subject to the same rejection as claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656. The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462